Per Curiam. The Chancery Judges of the Eleventh Judicial District-West have proposed to the Supreme Court Committee on Civil Procedure a new Rule 83 to the Arkansas Rules of Civil Procedure. The proposed new rule would give chancery courts the authority to adopt certain local rules. The Committee has determined that the reimposition of the authority of trial courts to adopt local rules is not advisable, even on a limited basis, since the result would be a lack of uniformity among the trial courts. We accept the recommendation of the Committee and deny the request to adopt the proposed rule. As we have pointed out in the past, the preferable course is to amend the Rules of Civil Procedure where necessary, and not to permit non-uniform local rules. Accordingly, we deny the petition to adopt the proposed new Rule 83. Newbern, J., not participating.